Title: General Orders, 10 July 1780
From: Washington, George
To: 


					
						Head Quarters Pracaness Monday July 10th 1780
						
							Parole Morocco 
							 Countersigns P, N.Watchword New York
						
					
					[Officers] Of the Day Tomorrow[:] Colonel Ogden[,] Major Torrey[,] Brigade Major Church
					The 3d Jersey Regiment to be in readiness at 4 o clock Tomorrow morning—the Commanding officers of it present will call at Head quarters this afternoon and receive Orders.
					
						After Orders
						At a Division General Court martial held by order of Major General St Clair the 6th instant Major Grier president: Lieutenant Andrew Lytle of the 5th Pennsylvania regiment charged with “Issuing State Stores in a partial manner and for refusing to comply with his Arrest when Arrested by Captain Butler his superior officer.”
						Acquitted of the first part of the charge but found Guilty of refusing to comply with his Arrest and sentenc’d to be reprimanded in Division Orders.
						
						The Commander in Chief approves the sentence of the Court with respect to the Acquittal of Mr Lytle on the first part of the Charge but disapproves it with respect to the reprimand.
						As a Person employ’d to distribute the Stores from the State Mr Lytle could only be Arrested by the order of the commanding officer of the Troops belonging to the State present or by those of the Commander in Chief. As an officer in the Army Captain Butler not being his commanding officer though a senior one had no right himself to Arrest Mr Lytle.
						Superior rank without Command does not give a power of Arresting but in a very few particular Cases: And the General cannot dismiss this Subject without expressing his sincere Wishes to see Harmony and a Spirit of accomodation prevail thro’ out the Army and He thinks proper to add that He has been greatly pained to find of late that there have been but too many trifling and frivolous causes made Subjects of Arrests to our great disreputation and to a most irksome increase of duty and where Discipline did not appear to be much the object or to be materially concerned in the Business.
						The General Court martial whereof Colonel Butler is appointed President is to assemble tomorrow morning, the hour appointed in yesterday’s orders at the House lately occupied by General Irvine near the Marquis’s and General Knox’s quarters.
						Hand’s Brigade gives a Captain in addition to those ordered yesterday for this Court.
					
				